09-3570-ag
         Lin v. Holder
                                                                                       BIA
                                                                                DeFonzo, IJ
                                                                               A095 710 068
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 1 st day of September, two thousand               ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                      Chief Judge,
 9                JON O. NEWMAN,
10                JOSÉ A. CABRANES,
11                     Circuit Judges.
12       _______________________________________
13
14       JIN YU LIN,
15                Petitioner,
16
17                       v.                                     09-3570-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Oleh R. Tustaniwsky, Hualian Law
26                                     Offices, New York, New York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General, Civil Division; Francis W.
30                                     Fraser, Senior Litigation Counsel;
31                                     Linda Y. Cheng, Trial Attorney,
32                                     Office of Immigration Litigation,
33                                     U.S. Department of Justice,
34                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner, Jin Yu Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a July 24, 2009,

7    order of the BIA affirming the November 6, 2007, decision of

8    Immigration Judge (“IJ”) Paul A. DeFonzo denying

9    petitioner’s application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).     In

11   re Jin Yu Lin, No. A 095 710 068 (B.I.A. July 24, 2009),

12   aff’g No. A 095 710 068 (Immig. Ct. N.Y. City Nov. 6, 2007).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we consider both

16   the IJ’s and the BIA’s opinions.   See Jigme Wangchuck v.

17   DHS, 448 F.3d 524, 528 (2d Cir. 2006).   The applicable

18   standards of review are well-established.   Corovic v.

19   Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Salimatou Bah v.

20   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

21       Substantial evidence supports the IJ’s adverse

22   credibility determination.   In making that determination,

23   the IJ found that Lin: (1) testified inconsistently

                                   2
1    regarding the incidents that formed the basis of her claim;

2    and (2) failed to provide sufficient corroboration.        The BIA

3    affirmed the IJ’s adverse credibility finding, holding that

4    the IJ properly identified material inconsistencies and

5    omissions which supported the adverse credibility

6    determination.     We are not compelled to conclude to the

7    contrary.     See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

8    Cir. 2005).

9        Although Lin argues that she adequately explained her

10   inconsistent testimony, no reasonable factfinder would have

11   been compelled to credit her explanations.     See id.

12   Moreover, the IJ reasonably declined to afford Lin’s

13   corroborative evidence weight because the friends who wrote

14   letters were not available for cross-examination and because

15   the letters were insufficient to overcome the numerous

16   inconsistencies and omissions in Lin’s testimony.        See Xiao

17   Ji Chen v U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

18   2006) (finding that the weight afforded to the applicant’s

19   evidence in immigration proceedings lies largely within the

20   discretion of the agency).

21       Inasmuch as each of Lin’s claims share the same factual

22   predicate, the IJ’s adverse credibility determination is



                                     3
1    fatal to her application for asylum, withholding of removal,

2    and CAT relief.   See Paul v. Gonzales, 444 F.3d 148, 157 (2d

3    Cir. 2006).

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any pending motion

6    for a stay of removal in this petition is DISMISSED as moot.

7    Any pending request for oral argument in this petition is

8    DENIED in accordance with Federal Rule of Appellate

9    Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12

13




                                   4